DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1,4,6,8,10,12 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Orlando-3906676.
	Orlando discloses claim 1. An apparatus for polishing a side surface of a fiber W/12, the apparatus comprising: a fiber loading mechanism 36A for positioning the fiber with respect to the apparatus; a polishing mechanism 30 including at least a first polishing pad 33 having a first polishing surface 33B and a second polishing pad 34 having a second polishing surface 34B, the polishing mechanism configured to clamp via 60 the first polishing pad and the second polishing pad together such that the first polishing surface contacts (in faying relationship-Abstract, col 1, line 48;col 2,line 19)  the second polishing surface with a portion of the fiber disposed between the first and second polishing surfaces (col 4, lines 22-37); and a linear motion mechanism for linearly translating one of the polishing mechanism and the fiber via driven wind up spool (not shown) (Col 3, line 31) (see arrows Figs 2,5) for polishing a side surface of the fiber after the first polishing pad and the second polishing pad are clamped together with the portion of the fiber disposed between the first and second polishing surfaces.  
4. The apparatus of Claim 1 wherein the linear motion mechanism via driven wind up spool (not shown) (Col 3, line 31) (see arrows Figs 2,5)  is configured to linearly translate (col 2, lines 40-42) the fiber while the polishing mechanism is linearly stationary.  
6. The apparatus of Claim 1 wherein the polishing mechanism is configured to clamp via 60 the first polishing pad to the second polishing pad according to a plurality of clamping pressures (col 2, lines 40-42; col 4, lines 22-37).  
8. A method of polishing side surfaces of a fiber W/12, the method comprising: providing a polishing apparatus including: a fiber loading mechanism 36A, a polishing mechanism 30 including at least a first polishing pad 33 having a first polishing surface 33B and a second polishing pad 34 having a second polishing surface 34B, the polishing mechanism configured to clamp via 60 the first polishing pad and the second polishing pad together (col 4, lines 22-37), a linear motion mechanism  (col 2, lines 40-42) for 
9. The method of Claim 8 [--- wherein the linearly translating step includes linearly translating the polishing mechanism for polishing the first side surface of the fiber---this limitation is not shown by Orlando and addressed below], Orlando further discloses: unclamping the first polishing pad and the second polishing pad; axially rotating the fiber loading mechanism to thereby axially rotate the fiber secured to the fiber loading mechanism; re-clamping the first polishing pad and the second polishing pad together with the axially rotated fiber disposed between the first and second polishing surfaces; and polishing at least a second side surface of the fiber (col 6, lines 26-43).  
10. The method of Claim 8 further comprising selecting a clamping pressure for application of the polishing mechanism against the fiber based on the strength of the fiber being polished (col 2, lines 40-42; col4 lines 22-37).  
12. The method of Claim 8 wherein the linearly translating step includes linearly translating the fiber via driven wind up spool (not shown) while the polishing mechanism is linearly stationary.  
The apparatus of Orlando rotates the polishing pads 33,34 around the wire W/12 via a yoke 31 and ring 23 so that all surfaces of the wire are polishing/ground.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,9,11,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando, alone.
Regarding claim 2, the apparatus of Orlando rotates the polishing pads 33,34 around the wire W/12 via a yoke 31 and ring 23 so that the wire and polishing pads rotate relative to one another and all surfaces of the wire are polishing/ground but Orlando does not rotate the wire axially relative to stationary polishing pads.  However, to rotate the wire axially relative to pads instead of rotating the pads relative to the wire would have been a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention since rotating one element relative to another would be within the level of ordinary skill.
Likewise, regarding claims 3,9,11, to linearly translate the polishing mechanism/pads relative to the stationary wire instead of translating the wire relative to the polishing mechanism would have been a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention since linearly translating one element relative to another would be within the level of ordinary skill.
Regarding claims 14 and 15, the size/diameter of the wire to be one mm or less would have been an obvious design expedient since any known wire size could be polished by Orlando.
In addition, the material of the wire to be crystalline or ceramic would have been obvious to one of ordinary skill in the art at time invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
Claims 5,7,13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Lough-3986301.
	Orlando discloses that the wire exits the polishing device and wound on a driven wind up spool that is not shown.  In regard to claims 5,16,17 Orlando does not specifically disclose a plurality of spools, one located before entry of polishing mechanism and one after exit of polishing mechanism (although this is recited but not shown) to linearly move wire.  In regard to claims 7,13, Orlando does not disclose a tensioning mechanism. However, Lough teaches a polishing method and device having two rollers/spools 21,34 that allow the work 20 to be taken from supply spool 21 and linearly moved to enter into polishing mechanism 26/27  and further linearly moved out of polishing mechanism onto take-up spool 34 under tension via tension mechanism 35 (col 3, line 2). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the device and method of Orlando with supply and take up reels and tensioning mechanism, as taught by Lough, in order to precisely linearly move the wire through the polishing mechanism at desired pressure and tension on wire for precise machining.


Response to Arguments
Applicant's arguments filed 11-10-21 have been fully considered but they are not persuasive.
On pages 6-7, Applicant argues that Orlando does not anticipate the claims 1,4,8,10,12 because the first and second grinding surfaces 33,34 of Orlando do not contact one another, but rather each surface 33 and 34 only contact the wire. Applicant argues that the drawings of Orlando do not show the grinding surface/faces of Orlando contacting but rather have a gap therebetween. In addition, Applicant alleges since the disks rotate in opposite directions the wire could not pass through and that is they were contacting they would wear down. 
However, Orlando very clearly states at: Abstract; col 1, line 48,66; col 2,line 19; claim 1, that the grinding faces are in parallel and “faying relationship.” This faying relationship is defined by:  1) Corrosionpedia as “Faying surfaces are the contacting surfaces or faces of two similar or dissimilar materials placed in tight contact to form a joint. They are mating surfaces that contain a sealant in between them during any assembly process so that there is no gap or crevice left between them.” (https://www.corrosionpedia.com/definition/1722/faying-surfaces)
2) Merriam-Webster as “to fit or join closely or tightly”
(https://www.merriam-webster.com/dictionary/faying)
3) Power Thesaurus gives synonyms for faying: “abutment surfaces, abutment faces, abutting surfaces, contact faces.”
(https://www.powerthesaurus.org/faying_surfaces/synonyms)

Orlando clearly defines the surfaces as ‘faying’ which unequivocally means the surfaces are in contact with one another, in abutting relationship, joined tightly.    Therefore Applicants arguments that Orlando does not anticipate each and every limitation are unsupported and false. Because this argument falls, so do the other arguments listed above.  For instance, although the figures may show a gap, that is to show the wire path, otherwise the wire would be difficult to detail in the drawings. Figures are for illustration purposes only and cannot be used to show or not show a limitation unless specified in the specification. Since the specification is clear that the surfaces contact each other, the argument regarding the figures is moot.  In addition, a wire can certainly pass through touching disks and whether or not the disks wear or not makes no difference to the claimed limitations.  The final argument on page 7 that the disks do not touch because at col 6, lines12-17 it states, “the pressure on wire imparts a slight twisting motion on the wire which acts to keep disks from loading” is not persuasive. This loading is further defined at col. 2, lines 36-37, that states the twisting of wire ‘acts to keep the discs from loading with particulate material.” (Emphasis added.)  Therefore, the recitation at col 6, lines 12-17 does not preclude the discs from contacting one another.


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to polish elongate fiber/wire.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 2, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723